internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-113165-00 cc ita b1 date director field operations large mid-size business lmsb natural_resources houston taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer city region dollar_figurea b c d e f g h i j k l m n dollar_figureo dollar_figurep dollar_figureq date date date tam-113165-00 date year year year year year year firm issue whether taxpayer may deduct the value of land previously received by it tax- free under the alaska native claims settlement act ancsa and conveyed to city as required by c of ancsa conclusion taxpayer may deduct the value of land previously received by it tax-free under ancsa and conveyed to city as required by c of ancsa background of ancsa ancsa was enacted in to settle the aboriginal land claims of alaska natives according to principles of federal indian law aboriginal or indian title is an exclusive right of possession and occupancy held by the aboriginal inhabitants of america in lands in which fee title is possessed by the united_states as sovereign ancsa was preceded by more than years of uncertainty about the legal status of the alaska natives this uncertainty would have clouded title to alaska property for decades ancsa extinguished the aboriginal title of the alaska natives and in exchange and in settlement therefor granted to the alaska natives the right to select and to receive fee title from the united_states to some million acres of public federal land in alaska and to receive payment from the united_states of dollar_figure million to implement the settlement ancsa divided alaska into geographic regions natives residing in each region were authorized to organize a for-profit busine sec_1 taxpayer’s valuation of the portion of land conveyed to city is not at issue in this request for technical_advice certain sections of ancsa have been amended by subsequent legislation including the alaska national interest lands conservation act anilca enacted on date tam-113165-00 corporation under the laws of the state of alaska in addition natives residing in some native villages and several urban towns were authorized to organize either an alaska for-profit or nonprofit corporation the cash portion of the settlement dollar_figure million was distributed to the regional corporations over a period of years also each regional village and urban corporation was granted the right to select and receive conveyance to a specified portion of the million acre land settlement upon enactment and subject_to valid existing rights sec_11 of ancsa withdrew certain public lands in alaska from all forms of appropriation under the public land laws including the mining and mineral leasing laws and from selection under the alaska statehood act in general the lands withdrawn and thus reserved for selection by the native corporations consisted of a the lands in each township3 that enclosed all or any part of a native village identified pursuant to ancsa the core township plus b the lands in each township that were contiguous to or cornered on the core township plus c the lands in each township that were contiguous to or cornered on a township described in b under sec_12 of ancsa the village corporations were given three years from the date of enactment of ancsa to select the particular lands to which they were entitled under the act sec_12 states that a village corporation must select all of the township or townships in which any part of the village is located plus such additional area from the lands withdrawn pursuant to sec_11 that would make the total selection equal to the acreage to which the corporation was entitled although sec_12 appears to mandate selection by a village corporation of all lands contained in the core township in which the village is located this requirement is subject_to a number of qualifications for example land that was not in federal ownership was not available for selection in addition under sec_22 of ancsa native corporations were prohibited from selecting lands within two miles from the boundaries of any home rule or first class city by itself selection of land by a village corporation pursuant to ancsa does not confer any ownership rights on the corporation prior to actual conveyance legal_title to selected land remains in the united_states ownership of selected lands passes to a native_corporation as a result of conveyance pursuant to section of ancsa under sections a and b as supplemented by sec_22 lands selected by a village corporation are conveyed by the united_states either by patent or interim by law federal lands are divided into townships which are square areas of land measuring six miles by six miles square miles or big_number acres sec_11 of ancsa tam-113165-00 conveyance lands that have been surveyed are conveyed by patent lands that have not yet been surveyed at the time of conveyance may be conveyed by the issuance of an interim conveyance the force and legal effect of which is to convey and vest in the native_corporation exactly the same right title and interest in and to the lands as a patent upon survey of the lands covered by an interim conveyance a patent is issued to the recipient section c of ancsa as amended by anilca imposes certain requirements on native corporations with respect to their lands specifically section c of ancsa states each patent issued pursuant to subsections a and b shall be subject_to the requirements of this subsection upon receipt of a patent or patents the village corporation shall first convey to any native or non- native occupant without consideration title to the surface estate in the tract occupied as of date as a primary place of residence or as a primary place of business or as a subsistence campsite or as headquarters for reindeer husbandry the village corporation shall then convey to the occupant either without consideration or upon payment of an amount not in excess of fair_market_value determined as of the date of initial occupancy and without regard to any improvements thereon title to the surface estate in any tract occupied as of date by a nonprofit organization the village corporation shall then convey to any municipal corporation in the native village or to the state in trust for any municipal corporation established in the native village in the future title to the remaining surface estate of the improved land on which the native village is located and as much additional land as is necessary for community expansion and appropriate rights-of-way for public use and other foreseeable community needs provided that the amount of lands to be transferred to the municipal corporation or in trust shall be no less than big_number acres unless the village corporation and the municipal corporation or the state in trust can agree in writing on an amount which is less than one at the time ancsa was enacted most of the some million acres of land in alaska were still unsurveyed section of ancsa accordingly provides for surveying of lands selected or otherwise designated for conveyance by ancsa to village corporations tam-113165-00 thousand two hundred and eighty acres provided further that any net_revenues derived from the sale of surface resources harvested shall be paid to the village corporation by the municipal corporation of the state in trust provided however that the word sale as used in the preceding sentence shall not include the utilization of surface resources for governmental purposes by the municipal corporation or the state in trust nor shall it include the issuance of free use permits or other authorization for such purposes the village corporation shall convey to the federal government state or to the appropriate municipal corporation title to the surface estate for existing airport sites airway beacons and other navigation aids as such existed on date together with such additional acreage and or easements as are necessary to provide related_services and to insure safe approaches to airport runways as such airport sites runways and other facilities that existed as of date each of these paragraphs in section c of ancsa impose on a village corporation an obligation with respect to the lands received under the act the alaska native foundation the state of alaska and the bureau of land management have all characterized section c as creating a cloud on the title of all ancsa lands owned by a village corporation sec_21 of ancsa as amended by anilca provides special tax provisions to ensure that the receipt of certain revenues stock and land by the native corporations were tax-free specifically sec_21 provides a revenues originating from the alaska native fund shall not be subject_to any form of federal state or local taxation at the time of receipt by a regional corporation village corporation or individual native through dividend distributions or in any other manner b the receipt of shares of stock in the regional or village corporations by or on behalf of any native shall not be subject_to any form of federal state or local taxation c the receipt of land or any interest therein pursuant to this act or of cash in order to equalize the values of properties exchanged pursuant to sub sec_22 shall not be subject_to any form of federal state or local taxation the basis for determining gain_or_loss from the sale_or_other_disposition of such land or interest in land for purposes of any federal state_or_local_tax imposed on or measured by income shall be the fair tam-113165-00 value of such land or interest in land at the time of receipt adjusted as provided in sec_1016 of the internal_revenue_code of as amended for purposes of this subsection the time of receipt of land or any interest therein shall be the time of the conveyance by the secretary of such land or interest whether by interim conveyance or patent sec_21 of ancsa as added by public law on date also provides special tax provisions regarding the selection and conveyance of land to the native corporations sec_21 states notwithstanding any other provision of law each native_corporation established pursuant to this act shall be deemed to have become engaged in carrying_on_a_trade_or_business as of the date it was incorporated for purposes of any form of federal state or local taxation all expenses heretofore or hereafter paid_or_incurred by a native_corporation established pursuant to this act in connection with the selection or conveyance of lands pursuant to this act or in assisting another native_corporation within or for the same region in the selection or conveyance of lands under this act shall be deemed to be or to have been ordinary and necessary expenses of such corporation paid_or_incurred in carrying_on_a_trade_or_business for purposes of any form of federal state or local taxation thus native corporations are deemed to be carrying_on_a_trade_or_business and their expenses to select or convey lands under ansca are deemed to be deductible for purposes of any form of federal taxation facts taxpayer is a village corporation located in city alaska and is within the geographic region encompassed by region native_corporation a native regional corporation pursuant to ancsa taxpayer was entitled to receive dollar_figurea and rights to the surface estate to some b acres of land ancsa permitted taxpayer to make its sec_12 selections from c townships around city however the federal government owned very little land within the boundaries of city in addition city is a first class city and as a result of ancsa sec_22 there were doubts about taxpayer’s entitlement to select lands in city or within two miles of its boundaries in accordance with sec_12 of ancsa taxpayer was obligated to exercise its selection rights within three years of date the date of ancsa’s enactment however because of the uncertainties about which federal lands were available for selection in addition to the two-mile boundary question most of alaska tam-113165-00 was unsurveyed and there were many competing claims to federal lands that had yet to be resolved taxpayer like most native corporations overselected indicating its priority among selections nearly all of the land taxpayer selected was located well outside the existing boundaries of city and did not abut any existing city-owned land outside the city limits through year taxpayer has received sec_12 conveyance under d patents to the surface estate to e acres and f interim conveyance documents to the surface estate to g acres taxpayer is still awaiting conveyance of approximately h acres of sec_12 land selections as a village corporation taxpayer’s lands were burdened by section c of ancsa which obligates each native_corporation to convey to the municipality the improved land on which the native village is located and additional land as necessary for community expansion and appropriate rights-of-way for public use and other foreseeable community needs discussions between taxpayer and city regarding c land conveyances began as early as year before taxpayer had received conveyance to any of its lands from the start it was clear that the discussions would involve detailed and protracted negotiations not only about the identification and size of parcels but also about the type of interest - fee ownership vs easement - that would be conveyed it was not until some years later in year that a final agreement was reached for the conveyance to city of fee title to i separate parcels aggregating j acres and k separate easements encompassing l acres the agreement also provided for the conveyance to taxpayer of m city-owned properties encompassing n acres the agreement was committed to writing and was signed on behalf of taxpayer and city on date on its corporate_income_tax returns for the tax years ended date date and date taxpayer claimed deductions identified as c conveyance of dollar_figureo dollar_figurep and dollar_figureq respectively the amounts of these deductions were based on the appraised values arrived at by firm the appraisals of real_property transferred or to be transferred to city were done in year but were based on the values as of the date of conveyance via interim conveyance or patent to taxpayer by the u s government during the period from year to year law and analysis taxpayer argues that the fair_market_value of property it conveyed to city in satisfaction of its section c obligation is an ordinary and necessary business_expense under sec_21 of ancsa and under sec_162 taxpayer further argues that the section c conveyance is not a capital_expenditure under sec_263 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_161 provides that in computing taxable_income a deduction is allowed for the items specified in part vi which includes sec_162 subject_to the exceptions tam-113165-00 provided in part ix which includes sec_263 and sec_265 see also sec_261 sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-2 of the income_tax regulations provides that the cost of defending or perfecting title to property is a capital_expenditure taxpayer contends that sec_21 of ancsa precludes the service from concluding that the section c conveyances were capital expenditures under sec_1_263_a_-2 sec_21 provides that all expenses paid_or_incurred by a native_corporation established pursuant to ancsa in connection with the selection or conveyance of lands pursuant to ancsa are deemed to be or to have been ordinary and necessary expenses of the corporation paid_or_incurred in carrying_on_a_trade_or_business for purposes of any form of federal state or local taxation the issue raised by this provision of ancsa is whether the fair value of lands conveyed by taxpayer to city in accordance with section c are expenses paid_or_incurred in connection with the selection or conveyance of lands pursuant to ancsa in amending ancsa to add sec_21 the house conference_report stated the purpose of the amendment as follows the irs has held that the value of surveys of the land made by oil companies to assist the corporations in making their selections is income to the corporations land selection costs incurred by the corporations are not deductible but must be added to the basis for the land and other expenses of the corporation are nondeductible start-up costs because the corporations have not yet begun business because many native shareholders are related to one another some corporations may meet the definition of personal_holding_companies h_r conf_rep no 95th cong 2d sess the amendment provides that native corporations do not include in income the value of outside surveys may deduct land selection costs are deemed to have begun business and are not personal_holding_companies h_r conf_rep no 95th cong 2d sess thus it is clear that congress was concerned with the service requiring section c of ancsa imposes on a village corporation an obligation with respect to the lands received under the act the alaska native foundation the state of alaska and the bureau of land management have all characterized section c as creating a cloud on the title of all ancsa lands owned by a village corporation the costs of removing a cloud on the title of property generally must be capitalized see eg 388_f2d_472 1st cir 209_f2d_255 6th cir 126_f2d_542 10th cir wacker v commissioner t c memo tam-113165-00 capitalization of land selection and conveyance costs and intended that the amendment allow a deduction for those costs the statute however does not define in connection with the selection or conveyance of lands pursuant to ancsa the service previously read this provision of ancsa narrowly in 104_tc_191 one issue was whether the taxpayer an alaska native village corporation organized under ancsa could deduct as an ordinary and necessary business_expense an amount_paid to lobby the congress to pass legislation allowing it to exchange certain lands with the united_states government under ancsa the land exchange at issue was governed by sec_22 of ancsa which provides the secretary of interior is authorized to exchange lands or interests therein including native selection rights with the corporations organized by native groups village corporations regional corporations and the corporations organized by natives and other municipalities and corporations or individuals the state or any federal_agency for the purpose of effecting land consolidations or to facilitate the management or development of the land or for other public purposes the service argued that sec_21 of ancsa u s c h was intended to apply only to the native corporations’ initial selection and conveyance of lands under ancsa and not to subsequent land exchanges under ancsa the court held otherwise stating we do not read u s c section h sec_21 of ancsa as narrowly as respondent to the contrary we read ancsa broadly and in the light most favorable to alaskan natives the intended beneficiaries of ancsa we also view and read ancsa as a whole rather than viewing and reading each section of ancsa separately and in isolation the phrase pursuant to this chapter which follows the phrase in connection with the selection or conveyance of lands refers to any section within ancsa this statutory language is clear and unambiguous therefore the beginning and end of our inquiry is the statutory text and we apply the plain and common meaning of the text as written by the congress it is well settled that the text is conclusive absent a clear legislative intent to the contrary we have found no clear legislative intent to the contrary citations omitted old harbor native corp t c pincite applying this rationale to the facts at issue the court concluded that the lobbying_expenses were incurred in connection with a conveyance of land within the meaning of sec_21 of ancsa thus the expenses were deductible under that section under the rationale of the court in old harbor native corp the section c conveyance was made in connection with the selection or conveyance of lands under tam-113165-00 ancsa section c requires a conveyance of land under the act this conveyance is encompassed in the clear and unambiguous statutory language of sec_21 there is no clear legislative intent to the contrary thus considering the unique facts and circumstances surrounding the enactment of sec_21 and reading that section in the light most favorable to the alaska natives we find that sec_21 deems the fair_market_value of the lands conveyed in accordance with section c to be an ordinary and necessary business_expense therefore the fair_market_value of the lands conveyed by taxpayer is deductible under sec_162 for federal_income_tax purposes a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
